Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "122" for a moving track.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because in line 11, “long distance” should read "long-distance”. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
It fails to mention the application has foreign priority. 
In [0004] line 1, replace “are” with “is”.
In [0007] line 2, change “include” to “includes”.
In [0010] line 2, change “reduces” to “reduce”. 
In [0010] line 3, change “lowers” to “lower”. 
In [0010] line 3, change “minimizes” to “minimize”. 
In [0024] lines 2 and 3 should read “The area around the wall 121 circumscribed by broken lines in FIG. 1 forms a moving track 122”.
In [0024] line 9, “means the quality center” should read “means and represents the quality center”.
In [0025] line 2, change “are better the same” to “are better on the same”.
In [0026] line 7, “pill” should read “pulls”.
In [0027] line 9, “needs” should read “that needs”.
In [0028] line 13, omit “different”.
In [0029] line 5, “32” should read “62”.
in [0034] line 7, change “uncomfortableness” to “discomfort”.

Appropriate correction is required.
Claim Objections
Claims 1, 4, 5, 8, and 11 are objected to because of the following informalities:  
In claim 1 line 1, insert a comma after “teeth”.
In claim 4 line 1, “the recess formed” should read “the recess is formed”.
In claim 4 line 2, “of crown” should read “of the crown”.
In claim 5 line 1, “the recess formed” should read “the recess is formed”.
In claim 8 line 1, “the recess formed” should read “the recess is formed”.
In claim 11 line 2, insert “the” after “comprising”.
In claim 12, line 1, change “a manufacturing method” to “the manufacturing method”.

Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to anatomical structures. In Claim 1 (line 1), Claim 4 (line 2), Claim 9 (lines 2-3), and Claim 10 (line 2) applicant positively recites part of a human, i.e. " an orthodontic aligner placed on a user’s teeth”, “a vertical distance between the wall and the top of the crown of the target tooth is about 2 to 4 mm”, “ wherein the attaching portion attaches to the outer side of the crown of the target tooth”, and “wherein the distance between the end of the hitching portion and where the crown of the target tooth and gum meets is 3 to 5 mm”. Thus claims 1-12 include a human within their scope and are non-statutory.A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).
(Claim 1) An orthodontic aligner configured to be placed on a user's teeth which include a target tooth and an anchor tooth, the orthodontic aligner comprising: a shell having a space constructed by the receding of the shell, and a recess constructed through recessing from an edge of the shell at the location corresponding to the target tooth, and an extension portion protruding from the same side of the edge of the shell at the location corresponding to the anchor tooth. 
(Claim 4) The orthodontic aligner of claim 1, wherein the shell has a wall where the recess formed and is configured to have a vertical distance between the wall and the top of crown of the target tooth is about 2 to 4 mm.
(Claim 9) The orthodontic aligner assembly of claim 7, wherein the attaching portion is configured to attach on the outer side of the crown of the target tooth corresponding to the recess and the hitching portion just at the center of resistance of the target tooth.  
(Claim 10) The orthodontic aligner assembly of claim 7, wherein the distance between the end of the hitching portion and where the crown of the target tooth and gum meets is configured to be 3 to 5 mm.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 1 recites the limitation "the receding of the shell" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the term is used as a verb or a noun. For examining purposes, the term was interpreted as a noun and was construed as “a recession of the shell”.
Claim 1 additionally recites the limitation “protruding from the same side of the edge of the shell”. It is unclear what the term “same side” in relation to. For examining purposes, the limitation was construed as protruding from the same side of the shell that the recess is on. 
Dependent claims 2-12 are rejected under 112(b) as they contain all the deficiencies of claim 1 from which they depend.
Claim 6 recites the limitation “the fixing lump” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the term was interpreted as “a fixing lump”.
Claim 7 recites the limitation “the fixing lump” in line 5. There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the term was interpreted as “a fixing lump”.
Claim 8 recites the term “about 2mm”. “About” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, it was best understood that the shell of the orthodontic aligner assembly has a wall where the recess is formed and a vertical distance between the wall and the central position of the hitching portion “is 2 mm”. 
Claim 11 recites the limitation “the target teeth” in line 5. It is unclear whether applicant is referring to the same target tooth of claim 1 or introducing a plurality of target teeth. For examining purposes, it was understood as referring to the (singular) target tooth of claim 1.
Claim 11 additionally recites “the moving track” in line 7. There is insufficient antecedent basis for this limitation in claim 1 from which claim 11 depends from. For examining purposes, the term was interpreted as “a moving track”.
Dependent claim 12 is rejected under 112(b) as they contain all the deficiencies of claim 11 from which it depends.
Claim 12 recites the term “the target teeth” in line 2. It is unclear whether applicant is referring to the target tooth of the claims from which it depends or is referring to a plurality of target teeth. For examining purposes, it was understood as referring to the (singular) target tooth of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boronkay (US Patent Application Publication No. 20190290399).
Regarding Claim 1 (as best understood), Boronkay teaches an orthodontic aligner (3703, Fig. 37A) placed on a user's teeth which include a target tooth (see annotated figure 37A below) and an anchor tooth (see annotated figure 37A below), the orthodontic aligner comprising: 
a shell ([0285] lines 1-6) having a space constructed by the receding of the shell (inner surface of shell which is shown in Fig 37A, and ([0161] lines 11-14), and a recess (see annotated Fig. 37A below) In some embodiments , the first end 3709 is bonded directly to a tooth”, indicating that the recess would have to be cut around the first end for it to be placed directly on the tooth), and an extension portion (3706, Fig. 37A) protruding from the same side of the edge of the shell at the location corresponding to the anchor tooth (see annotated Fig. 37A below). 

    PNG
    media_image1.png
    468
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    193
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    245
    218
    media_image3.png
    Greyscale

Regarding Claim 2, Boronkay teaches the orthodontic aligner of claim 1 (Fig. 37A), wherein the shell is made by one or more of the following materials: PET, PET-G, TPU-PET-G, PE, EVA, PC or PVC ([0323] lines 1-11). 
Regarding Claim 3, Boronkay. teaches the orthodontic aligner of claim 1 (Figs 4A-5A), wherein the thickness of the shell is between 0.25 to 0.6 inches ([0126] lines 17-19). Boronkay teaches the thickness of the shell can be about 8 mm, which converts to 0.3 inches and falls within the claimed range. 
	Regarding Claim 5, Boronkay teaches the orthodontic aligner of claim 1 (Fig. 37A), wherein the shell has a wall where the recess [is] formed (see annotated figure below and [0218] lines 9-13), and the section around the wall forms a moving track ([0218] lines 9-25). Boronkay teaches the aligner comprising a shell with a wall shaped to have cavities curved and angled around teeth to create a force system and for the teeth to engage with a target, implying a moving track lead by the shape of the cavities and direction given by the shell structure.

    PNG
    media_image4.png
    468
    659
    media_image4.png
    Greyscale

Regarding Claim 11 (as best understood), Boronkay teaches a method for manufacturing the orthodontic aligner of claim 1 ([0338]), comprising following steps: 
(a) taking a three-dimensional image of user's teeth before orthodontic treatment ([0339] lines 1-12);
(b) simulating a three-dimensional image of user's teeth after orthodontic treatment ([0340] lines 1-10);  
(c) drawing a route map of the target teeth by comparing the three-dimensional images of user's teeth before and after orthodontic treatment ([0341] lines 1-3); and  
13(d) simulating [a] moving track (an intangible movement route caused by exerted forces and lead by the curves of the shell) and the position and size of the recess and setting it based on the route map ([0342] lines 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), as evidenced by Konikoff et al. (NPL, 2007, pages 645-653. https://doi.org/10.1902/jop.2007.060251).

Regarding Claim 4 (as best understood), Boronkay teaches the orthodontic aligner of claim 1 (Fig. 37A), wherein the shell has a wall where the [is] recess formed (see figure 37A), but is silent to explicitly teach a vertical distance between the wall and the top of the crown of the target tooth is about 2 to 4 mm. However, the average length of the crown of a tooth can range between 9-13 mm, evidenced by Konikoff et al. (see table 2). This range provides one of ordinary skill in art with a further range with predictable distances when the aligner is fitted into the mouth of a patient. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a vertical distance between the wall and the top of crown of the target tooth to be about 2-4 mm since this is obvious to try. Since the average length of a tooth crown can range between 9-13 mm, one of ordinary skill in the art pursuing the known options would find that a 2-4 mm distance is likely since there is only a finite number of lengths within the available range, taking into consideration the space needed for the power arm to attach and its full securement to the tooth. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), in view of Voudouris (US Patent Publication Application No. 20190029776).
Regarding Claim 6 (as best understood), Boronkay teaches the orthodontic aligner of claim 1 (Fig. 37A) and a coupling portion (Boronkay, 3708, Figure 37A), similar to a fixing lump. Boronkay also 
Voudouris teaches an invisible clear plastic retainer (Voudouris, Fig. 1) with a canine attachment placed corresponding to the center of resistance of the anchor tooth (Voudouris, 20, Fig. 2) in the same field of endeavor for the purpose of generating great bodily molar and canine movement through a dental retaining device (Voudouris, [0011], lines 1-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthodontic aligner of Boronkay to have the coupling portion 3708 located corresponding to the center of resistance of the anchor tooth, as taught by Voudouris, because it would result in amplified canine and molar bodily movements as well as higher stability of the aligner in the long-term. 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), in view of Cetta et al. (US Patent Publication Application No. 20190274788). 
Regarding Claim 7 (as best understood), Boronkay teaches an orthodontic aligner assembly (abstract), comprising: an orthodontic aligner of claim 1 (Boronkay, 37A); and a coupling portion (Boronkay, 3708, Fig. 37A), similar to a fixing lump. Boronkay also teaches a first end of a power arm (3709, Fig. 37A), similar to a connector, but does not teach the12 connector having an attaching portion and a hitching portion protruding from the attaching portion; and an elastic member with two ends connecting respectively to the fixing lump and the hitching portion.
Cetta et al. teaches an orthodontic elastic attachment with a unique base pad (Cetta, 110, Fig. 7), a button stem (Cetta, 115, Fig. 7) and a button head (Cetta, 120, Fig. 7) and an elastic band (Cetta, 810, Fig. 8) which connects to a fixed button and the button stem (see annotated figures below), and an 
    PNG
    media_image5.png
    551
    769
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    586
    757
    media_image6.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthodontic aligner of Boronkay to include a connector structure as taught by Cetta et al. instead of the first end of a power arm (Boronkay, 3709, Fig. 37A) to receive an elastic band. The presence of a connector with a similar structure to that of Cetta et al. will provide . 

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), in view of Cetta et al. (US Patent Publication Application No. 20190274788),as evidenced by Konikoff et al. (NPL, 2007, pages 645- 653. https://doi.org/10.1902/jop.2007.060251).
Regarding claim 8 (as best understood), modified Boronkay in view of Cetta et al. teaches the orthodontic aligner assembly of claim 7 (Boronkay Fig. 37A and Cetta Figures 7-8), wherein the shell has a wall where the recess formed (see rejection above), but is silent to explicitly teach a vertical distance between the wall and the central position of the hitching portion is 2 mm. However, the average length of the crown of a tooth can range between 9-13 mm, evidenced by Konikoff et al. (see table 2). This range provides one of ordinary skill in art with a further range with predictable distances when the aligner is fitted into the mouth of a patient. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a vertical distance between the wall and the central position of the hitching portion to be 2 mm since this is obvious to try. Since the average length of a tooth crown can range between 9-13 mm, one of ordinary skill in the art pursuing the known options would find that a 2 mm distance is likely since there is only a finite number of lengths within the available range, taking into consideration the space needed for the power arm to attach and its full securement to the tooth without having the aligner interfere with the attachment and alter its stability. 
Regarding claim 10, modified Boronkay in view of Cetta et al. teaches the orthodontic aligner assembly of claim 7 (Boronkay Fig. 37A and Cetta Figures 7-8), wherein the shell has a wall where the recess formed (see rejection above), but is silent to explicitly teach wherein the distance between the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the distance between the end of the hitching portion and where the crown of the target tooth and gum meets to be 3 to 5 mm since this is obvious to try. Since the average length of a tooth crown can range between 9-13 mm, one of ordinary skill in the art pursuing the known options would find that a 3-5 mm distance is likely since there is only a finite number of lengths within the available range, taking into consideration the space needed for the power arm to attach, its full securement to the tooth without having the aligner interfere with the attachment and alter its stability and the variation of individual gingival anatomy. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), in view of Cetta et al. (US Patent Publication Application No. 20190274788) and further in view of Voudouris (US Patent Publication Application No. 20190029776).
Regarding Claim 9, modified Boronkay in view of Cetta et al. teaches the orthodontic aligner assembly of claim 7 (Boronkay Fig. 37A and Cetta Figures 7-8), and wherein the attaching portion attaches on the outer side of the crown of the target tooth corresponding to the recess (see Boronkay Fig. 37A and [0313] lines 7-10) but is silent to teach the hitching portion is configured to be just at the center of resistance of the target tooth.
Voudouris teaches an invisible clear plastic retainer (Voudouris, Fig. 1) with a canine attachment placed at a location corresponding to the center of resistance of the anchor tooth (Voudouris, 20, Fig. 2) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthodontic aligner of modified Boronkay, in view of Cetta et al., to have the button stem of the elastic band receiving member located corresponding to the center of resistance of the anchor tooth as taught by Voudouris because it would result in greater canine and molar bodily movements as well as making the aligner more stable in the long-term. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (US Patent Application Publication No. 20190290399), in view of Feng (US Patent Publication Application No. 20200129421).
Regarding Claim 12 (as best understood), Boronkay teaches the manufacturing method for the orthodontic aligner of claim 11 (see rejection above), but is silent to teach wherein the route map is a moving trail that combines at least 40 movement points of the target teeth.
Feng teaches a method for manufacturing dental aligners in which a generated successive movement plan can involve at least three, often at least four, more often at least ten, sometimes at least twenty-five, and occasionally forty or more movement stages (Feng [0190] lines 17-21), in same field of endeavor for the purpose of serving a variety of orthodontic patient cases. 
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the method of manufacturing an orthodontic aligner of Boronkay to involve the successive plan being capable of having at least 40 movement points of the target teeth because this modification will take into consideration the differences between individuals, allowing for a more customizable product, and will accommodate a wider range of complexity. 
Conclusion
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 document attached to this Office Action.
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday. See PTO-892 document attached to this Office Action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE JOHANAS can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/Examiner, Art Unit 4124
/JACQUELINE T JOHANAS/                                           Supervisory Patent Examiner, Art Unit 3772